 1
                                                         THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   KRISTINA CHETWOOD, and SANDRA
     CASTELLON-GONZALEZ, individually,                   No. 2:19-cv-00458-RSL
10   and on behalf of others similarly situated,
                                                         STIPULATED MOTION AND
11                                      Plaintiffs,      ORDER TO MODIFY MINUTE
                                                         ORDER SETTING TRIAL DATES &
12          v.                                           RELATED DATES (DOCUMENT
                                                         44)
13   T- MOBILE USA, INC.
                                       Defendant.
14

15                                          STIPULATION

16          WHEREAS, the Court entered the Order Granting in Plaintiffs’ Unopposed Motion

17   for Preliminary Approval of Class/Collective Action Settlement, Approval of Class Notice,

18   and Setting Final Approval Hearing (Document 100) on June 1, 2021 (the “Order”).

19          WHEREAS, the Order provided for preliminary approval of the parties’ class and

20   collective action settlement agreement (the “Settlement”) and, inter alia, established various

21   deadlines leading up to a hearing for final approval of the settlement on October 22, 2021,

22   where the parties will present a final judgment to the Court for its approval and entry.

23          WHEREAS, the Court’s Order did not expressly strike or stay the Court’s earlier

24   Minute Order Setting Trial Date & Related Dates (Document 44) (the “Case Scheduling

25   Order”).

26

     STIPULATED MOTION AND ORDER TO MODIFY
     MINUTE ORDER SETTING TRIAL DATE &                                                K&L GATES LLP
     RELATED DATES (DOCUMENT 44) - 1                                           925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
     No. 2:19-cv-00458-RSL                                                        TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
 1          WHEREAS, in connection with the Settlement, the parties had previously filed on

 2   May 21, 2021, a Stipulation and Proposed Order to File First Amended Complaint, Pursuant

 3   to Fed. R. Civ. P. 15 and Local Rule 15 (Document 93), notwithstanding the fact that the

 4   deadline in the Case Schedule for amending pleadings was March 7, 2021. The Court entered

 5   the proposed order (Document 95) to allow the filing of the First Amended Complaint and

 6   Plaintiffs filed the amended pleading (Document 97) on May 18, 2021.

 7          WHEREAS, given the Settlement and the Court’s preliminary approval of the same,

 8   the parties have reached an agreement to make this stipulated motion to the Court to strike the

 9   current deadlines set forth in the Case Scheduling Order and to allow T-Mobile to file an

10   answer to the amended pleading within five (5) days following the Court’s entry of the

11   proposed order provided with this Motion.

12          The parties therefore agree and stipulate as follows:

13          1.      The current Case Scheduling Order should be struck and all case schedule

14   deadlines otherwise set by applicable Court rules suspended, given the parties’ Settlement and

15   the Court’s Order providing preliminary approval of the same and setting forth key dates in

16   connection with the proposed Settlement;

17          2.      T-Mobile should be allowed to file an answer to the Plaintiff’s First Amended

18   Complaint within five (5) days after entry by the Court of the order requested by the parties in

19   this Motion.

20          ///

21

22          ///

23

24          ///

25

26          ///

     STIPULATED MOTION AND ORDER TO MODIFY
     MINUTE ORDER SETTING TRIAL DATE &                                               K&L GATES LLP
     RELATED DATES (DOCUMENT 44) - 2                                          925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     No. 2:19-cv-00458-RSL                                                       TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
 1          DATED this 22nd day of June, 2021.

 2   Presented by

 3       K&L GATES LLP

 4   By: s/Patrick M. Madden
          s/Daniel P. Hurley
 5       Patrick M. Madden, WSBA #21356
 6       Daniel P. Hurley, WSBA #32842
         Email: patrick.madden@klgates.com
 7       Email: daniel.hurley@klgates.com
         925 Fourth Avenue, Suite 2900
 8       Seattle, Washington 98104-1158
         Telephone: (206) 623-7580
 9       Facsimile: (206) 623-7022
10       Attorneys for Defendant

11
         SOMMERS SCHWARTZ, P.C.
12
     By: s/Kevin J. Stoops
13       s/Charles R. Ash IV, Esq.
         Kevin J. Stoops, Esq.
14       Charles R. Ash IV, Esq.
15       Email: kstoops@sommerspc.com
         Email: crash@sommerspc.com
16       Sommers Schwartz, P.C.
         One Towne Square, Suite 1700
17       Southfield, Michigan 48076
         925 Fourth Avenue, Suite 2900
18       Telephone: (248) 355-0300
19

20       SCHROETER GOLDMARK & BENDER

21   By: s/Adam J. Berger
         Adam J. Berger, WSBA#
22       Email: berger@sgb-law.com
         Schroeter Goldmark & Bender
23
         810 Third Avenue, Suite 500
24       Seattle, WA 98104
         Telephone: (206) 622-8000
25       Attorneys for Plaintiffs
26

     STIPULATED MOTION AND ORDER TO MODIFY
     MINUTE ORDER SETTING TRIAL DATE &                   K&L GATES LLP
     RELATED DATES (DOCUMENT 44) - 3              925 FOURTH AVENUE, SUITE 2900
                                                 SEATTLE, WASHINGTON 98104-1158
     No. 2:19-cv-00458-RSL                           TELEPHONE: (206) 623-7580
                                                      FACSIMILE: (206) 623-7022
 1                                          ORDER

 2        Having considered the foregoing, IT IS HEREBY ORDERED as follows:

 3        1.    The deadlines identified in the Case Scheduling Order (Document 44) are

 4              hereby struck and all case schedule deadlines otherwise set by Court rule are

 5              suspended with the exceptions of the dates set by the Court’s Order providing

 6              preliminary approval of the Settlement (Document 100). If the Settlement

 7              does not become final and it later becomes necessary to set a trial date and

 8              other related dates in this matter, the Court will hold a scheduling conference

 9              with the parties to establish a new case schedule; and

10        2.    T-Mobile may file an answer to the First Amended Complaint within five (5)

11              days following the date of this order.

12

13        IT IS SO ORDERED.

14        DATED this 24th day of June, 2021.

15

16

17

18                                                       A
                                                         Hon. Robert S. Lasnik
19                                                       United States District Judge

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER TO MODIFY
     MINUTE ORDER SETTING TRIAL DATE &                                             K&L GATES LLP
     RELATED DATES (DOCUMENT 44) - 4                                        925 FOURTH AVENUE, SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     No. 2:19-cv-00458-RSL                                                     TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
